Citation Nr: 1734728	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REMAND

The Veteran served on active duty from February 1952 through February 1954.  The Veteran died in February 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The April 2015 remand instructed the RO to schedule the Appellant for a videoconference hearing before the Board.  The Appellant was scheduled for a hearing in November 2015.  In October 2015, the Appellant provided a statement requesting her hearing be postponed due to a family emergency.  The record does not reflect the RO ever rescheduled the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:		A. Parsons, Associate Counsel

Copy mailed to: The American Legion

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

